 In the Matter Of WHEELING STEELCORPORATIONandUNITEDFOREMENOFAMERicA,LOCAL1444 (C. I. 0.)Case No. 8-R-1987SUPPLEMENTAL DECISIONANDDIRECTIONOctober 24, 1946On July 25, 1946, pursuant to the Decision and Direction of Elec-tions issued herein by the Board on July 1, 1946,1 elections by secretballotwere conducted under the direction and supervision of theRegional Director for the Eighth Region among the employees inthe units found appropriate in the Decision.Upon completion ofthe elections, Tallies of Ballots were issued and duly served by theRegional Director upon the parties concerned.No objections werefiled by any of the parties within the time provided therefor. Inas-much as it appeared from the Tally in the plant protection super-visors'selected, the Board on August 9, 1946, issued a Certification of Repre-sentatives therein.As to the production and maintenance supervisors' unit, however,the Tally showed that, of the approximately 112 eligible voters, 87cast votes, of which 35 were for, and 27 were against, United Fore-men of America, Local 1444 (C. I. 0.), and 25 were challenged, andthat the counting of the challenged ballots was sufficient to affect theresults of the election in this unit.Accordingly, the Regional Di-rector, pursuant to the Board's Rules and Regulations, investigatedthe challenges.He thereupon issued and duly served upon the partiesa Report on Challenged Ballots, dated September 11, 1946, recom-mending therein that the Board overrule all the challenges.There-after, on September 24, 1946, the Employer filed Exceptions to thisreport and recommendation.The Employer challenged the ballots of 22 employees, listed inAppendix "A," on the ground that pursuant to a company-wide re-169 N L R B.208The Board found appropriate therein separate units of plant pro-tection supervisors and p1oduction and maintenance supervisors71 N. LR. B., No 62717734-47-v of 71-28415 416DECISIONSOF NATIONALLABOR RELATIONS BOARDclassification plan, these employees would be divested of their super-visory authority shortly after the election, and therefore should notbe permitted to vote in the unit of production and maintenance super-visors.We find no merit in this contention. Inasmuch as it is clearthat the employees in issue were production and maintenance super-visors both on the eligibility date fixed in the Decision and Directionof Elections and at the time of the election herein, we are of theopinion that, under established Board policy, these employees wereeligible to vote.2We shall, therefore, overrule the Employer's chal-lenges and direct that the ballots of the employees listed in Appendix"A" be opened and counted.3The ballots of James Hughes, George Lough, and Michael Pavilkywere challenged by the Employer on the further ground that theseemployees were "picklers," and that such classification was not specifi-cally included by the Board in its unit finding.The Regional Di-rector reports that, on the eligibility date and at the time of theelection, these "picklers" were engaged in overseeing the operation of2 pickling lines; that they were each responsible for the work ofapproximately 10 subordinates; and that they had authority effec-tively to recommend the discipline and transfer of their subordinates.He reports further, in effect, that the duties, responsibilities, andauthority of "picklers" are closely analogous to those of "leaders"who were included by the Board in the unit found appropriate. Inview of the foregoing, and on the entire record in the case, we areof the opinion that the term "leaders" in our unit finding also em-braced the job classification "picklers," and, therefore, that the em-ployees in question were eligible to participate in the election.Ac-cordingly, we shall overrule the Employer's challenges and direct thatthe ballots of James Hughes, George Lough, and Michael Pavilky beopened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-^tions Act, and pursuant to Section 203.55 of National Labor RelationsBoard Rules and Regulations-Series 4, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wheeling SteelCorporation, Yorkville, Ohio, the Regional Director for the EighthRegion shall, pursuant to the Rules and Regulations of the Board setforth above, within ten (10) days from the date of this Direction, open2 In view ofour decision herein,we find it unnecessary to pass upon the question whetherthe employees in issue «cre, in fact, divested of their supervisory authority after theelection'CfMatterof Manganese Ore Company,54 N. L.R. B. 1192. WHEELINGSTEEL CORPORATION417and count the ballots of James Hughes, George Lough, MichaelPavilky, and the employees listed in Appendix "A," and thereafterprepare and cause to be served upon the parties a Supplemental Tallyof Ballots, including therein the count of said challenged ballots.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Supplemental Decision and Direction.APPENDIX AFred AnnettRobert J. BessHoward H. DaileyArthur EdgeEdward EvanezykSam FabriClinton GibsonWilliam HillJoseph IlosthorneHarold HughesFrank LittenHugh LoftusRandall L. LoweryThomas MeadowsIra MooreCecil C. PowellNoah ReynoldsHarlan ShriverJohn SneddonHoward E. UlrichBruno VinciOscar Wilson